DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 6, 9, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 reference teaches a method of growing a silicon crystal by the czochralski method, note entire reference.  A melt of silicon is created in a crucible in a lower furnace chamber.  Then a seed is caused to touch the melt and raised to produce a silicon crystal ingot.  There is a gas flow of argon for the entire process.  The argon is introduced in the upper or auxiliary chamber and flowed downwards over the melt and out of the chamber, note figures.  The flow can be regulated as it enters the lower chamber.  The sole difference between the instant claims and the prior art is the placement of the regulator.  However, the CN104562184 reference teaches a seed pulling process with a gas flow regulator or rectifier in the upper or auxiliary chamber, note figures and translation para 52.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Jp 383013 reference by the teachings of the CN104562184 reference to have a regulator or rectifying means in the upper chamber to have a uniform flow prior to entering the lower chamber, creating a more uniform process.
With regards to claims 2 and 10, the references both teach rectifying the inert gas and having a uniform flow, note CN 104562184 para 052 and claims.
With regards to claim 9 and 15, the JP 383013 reference teaches gas flow to the melt and seed area, note figures.
Claim(s) 3 to 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 and CN 104562184 references are relied on for the same reasons as stated, supra, and differ from the instant claims in the second flow control and adjusting of the flow controllers.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable addition of the second controller (instants claim 3 and 11) and adjusting the flow controllers (instant claims 4 and 5) in the combined references in order to ensure an even flow lowering the impurities in the crystal and melt.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 and CN 104562184 references are relied on for the same reasons as stated, supra, and differ from the instant claim when the gas flow is started.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable timing of the inert gas flow after the melt is formed in the combined references in order to allow a uniform melt temperature prior to gas flow to reduce oxide formations.
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 and CN 104562184 references are relied on for the same reasons as stated, supra, and differ from the instant claim where the gas flow enters the chamber.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable gas flow intake in the combined references in order to flow over the entire length of the grown crystal treating it uniformly.

		Examiner’s Remarks
The Jp 2014043375 reference is merely cited of interest as showing the state of the art in gas flow for seed pulling processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714